WRIGHT, J.
The act of assembly (29 O. L. 175) expressly provides that the plaintiff or defendant, if required, shall file a bill of the particulars of his demand, and that “ the evidence on the trial shall be confined to the items set forth in the said bills.'’ The same act (p. 178) requires a justice of the peace, when a ease is appealed, to transmit the bill of particulars to the Court of Common Pleas. The terms of the act are general, and confine the evidence on the trial of the cause to the matters contained in the bill: it is not, as supposed, limited to the trial before the justice, either in the terms or the spirit of the act. If the terms of the provision were equivocal, the other provisions of the act would remove doubt. Why require the justice to send up the bill -with the other papers when the case is appealed, if not intended to be used when sent up? What other use could 'be made of it, than to confine the evidence to it at thetrial? We think the Common Pleas did not err in confirming the evidence to the bill of particulars before the justice, and affirm the judgment.